Citation Nr: 9919098	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia, claimed as 
secondary to service-connected splenectomy, residuals of 
knife wound.

2.  Entitlement to service connection for dysthymic disorder, 
claimed as secondary to service-connected splenectomy, 
residuals of knife wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
secondary service connection for a blood condition and a 
nervous condition. 

In September 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In November 1997, the Board remanded this case for additional 
development.  The RO complied with the Board's instructions; 
therefore this case is ready for appellate review.  In 
accordance with the Board's Remand, the veteran clarified 
that the blood condition for which he is seeking secondary 
service connection is anemia.  Therefore, the issue on appeal 
has been recharacterized as shown above.

As noted in the Board's Remand, the issue of aggravation of a 
pre-existing condition was raised by the evidence and was 
remanded to the RO for adjudication.  The Board's Remand 
informed the veteran that if this claim was denied, he had to 
file a notice of disagreement and a substantive appeal in 
order to perfect an appeal to the Board as to this issue.  A 
November 1998 rating decision denied this claim, but the 
veteran did not disagree with that rating decision.  This 
issue is, therefore, not before the Board.

As noted in the Board's Remand, the issue of entitlement to 
an increased disability rating for the veteran's service-
connected residuals of splenectomy is also not before the 
Board.  

In a September 1998 statement, the veteran argued, for the 
first time, that he has post-traumatic stress disorder (PTSD) 
as a result of the inservice stressor of being stabbed.  This 
issue has not been adjudicated by the RO.  The regulations 
regarding entitlement to direct service connection for PTSD 
are different than those pertinent to the secondary service 
connection claim on appeal.  Therefore, this issue is not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  This issue is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of anemia, 
and the medical evidence is adverse to a relationship between 
previously-diagnosed normocytic and normochromic anemia and 
service-connected residuals of splenectomy and anemia, and 
his claim for secondary service connection for anemia is not 
plausible.

2. The veteran currently has dysthymic disorder.

3.  The veteran's claim for secondary service connection for 
a psychiatric disorder is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

4.  The preponderance of the evidence is against finding that 
dysthymic disorder was caused or aggravated by his service-
connected splenectomy.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for anemia as secondary to service-
connected residuals of splenectomy, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated a well-grounded claim for service 
connection for dysthymic disorder as secondary to service-
connected residuals of splenectomy, and VA has satisfied its 
duty to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The veteran is not entitled to service connection for 
dysthymic disorder as secondary to service-connected 
residuals of splenectomy.  38 U.S.C.A. §§ 1110 and 5107 (West 
1991); 38 C.F.R. § 3.110(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1995, the veteran filed claims for secondary 
service connection for nervous and blood disorders, which he 
maintained developed as a result of the inservice stab wound 
and resulting splenectomy.  He stated that he got "very 
sick" if he cut himself, and it took a long time for his 
blood to get "back to the right level."  He stated that he 
developed a lot of psychological and emotional problems after 
he was hospitalized during service for the splenectomy.  He 
had a lot of fear and low self-esteem.  

The veteran's service medical records showed that he 
underwent a splenectomy in January 1957 after incurring a 
stab wound to the back that penetrated the spleen.  There was 
no nerve or artery involvement.  In May 1957, it was noted 
that he had stated to his commanding officer that he would 
have committed suicide if he had been hospitalized for much 
longer.  He had also stated that he would commit suicide if 
he had to be hospitalized again.  He stated that he had heard 
voices talking to him in the hospital, and he laughed about 
this.  The examiner noted that the veteran seemed a little 
too cooperative in mentioning this.  He denied having any 
paranoid ideas.  He stated that he would awaken in the middle 
of the night and find himself on the street without knowing 
how he got there.  The examiner noted that there had been no 
report of anything like that since the veteran had arrived at 
that base.  Upon examination, he was well oriented and had no 
delusions or abnormal illusions.  The examiner's impression 
was inadequate personality with psychosomatic complaints 
referable to the abdomen.

On the Report of Medical History completed in May 1957, the 
veteran denied having or ever having depression or excessive 
worry, frequent trouble sleeping, frequent or terrifying 
nightmares, or nervous trouble of any sort.  Clinical 
evaluation of his psychiatric condition was normal.  No 
abnormalities were noted regarding blood tests.

Associated with the veteran's claims file is the following 
evidence:  (1) medical records from Worcester City Hospital 
dated in August 1974; (2) medical records from Worcester 
Hahnemann Hospital dated in August and September 1974; (3) VA 
medical records from 1981 to the present; and (4) VA 
examinations reports from 1979, 1989, and 1995.  This 
evidence will be discussed in chronological order.

In December 1981, it was noted that the veteran had mild 
depression.  He had no specific complaints, but he was 
feeling slightly run down.  He reported having no 
psychosomatic problems in the past.  A VA record dated in 
March 1985 indicated that the veteran's blood tests were 
slightly abnormal; the laboratory results are not available.  
In March 1989, he complained of difficulty sleeping, and a 
diagnosis of anxiety was rendered.  Laboratory tests in 
September 1993 showed slightly low hemoglobin and hematocrit.  

In May 1995, the veteran was referred to the Mental Hygiene 
Clinic with complaints of irritability and violent temper.  
He stated that he had been this way for years, but he had 
never seen a psychiatrist.  He reported insecurities, such as 
financial issues, and impatience in traffic.  He denied 
having any depression.  He was aware of his anxiety and self 
esteem problems.  It was noted that he had old memories from 
when he was stabbed.  The examiner's impression was that the 
veteran needed more personal acceptance and self-esteem.  He 
was referred for group therapy.  

The initial Mental Hygiene Clinic progress note dated in July 
1995 showed that the veteran complained of problems with 
anger.  He reported a history of being charged with assault 
and battery, and he stated that he is capable of erupting and 
hitting his hand on something.  He reported no special 
psychiatric history. 

In November 1995, the veteran underwent a VA physical 
examination for his "blood disorder" claim.  The examiner 
indicated that review of the claims file showed that 
hematocrit and hemoglobin were slightly less than normal in 
September 1993.  The veteran stated that he had been taking 
an iron tablet daily since that test.  Review of his 
hematological status was normal, with the exception of mild 
borderline [normocytic] and [normochromic] anemia.  
Normocytic anemia is anemia characterized by a proportionate 
decrease in the hemoglobin content, the packed red cell 
volume, and the number of erythrocytes per cubic millimeter 
of blood.  Dorland's Illustrated Medical Dictionary 78 (27th 
ed. 1988).  Normochromic anemia is anemia in which the 
hemoglobin content of the red cells as measured by the MCHC 
is in the normal range.  Id.  The examiner stated that a 
complete blood and platelet count would be done and the 
results included with the examination.  The laboratory blood 
work done in conjunction with the VA examination was normal, 
including hemoglobin and hematocrit. 

In November 1995, the veteran underwent a VA psychiatric 
examination.  It was noted that his records showed reports of 
alcoholic parents and that his father was abusive.  He stated 
that he had had a great fear of getting up in front of the 
classroom and he was a slow learner.  He had no psychiatric 
treatment as a child or young adult.  He stated that he was 
sent home on convalescent leave after the inservice 
splenectomy.  He isolated himself in the house due to fear of 
other people.  After returning to service, he found that he 
could not trust anyone, and he became more isolated.  He 
stated that he felt like a failure after service and had low 
self-esteem.  He had been married three times.  He had legal 
problems after service, including arrests for disorderly 
conduct, and he would get into fights with people to 
"prove" himself.  He reported that he tended to lose his 
temper, and he had feelings of anger and mistrust.  He also 
complained of poor sleep, bad dreams, and irritability.

The veteran was alert and cooperative during the examination.  
His affect remained generally blunted, but became more wide-
ranging as rapport was built.  He became tearful when 
discussing his ex-wife cutting off access to his children 
earlier in his life.  His speech was logical and coherent, 
but mildly circumstantial.  He was quite articulate.  There 
was no evidence of hallucinations or delusions.  Diagnoses 
included dysthymic disorder, early onset.  The examiner 
stated that the veteran appeared to have a very negative 
developmental history including parental alcohol abuse, 
possible physical abuse against him, and poor school 
performance.  It was likely that he developed low self-
esteem, irritability, and oppositional behavior concurrent 
with these difficulties, as well as possible early onset of 
dysthymic disorder.  While the incident of getting stabbed 
during service likely contributed to his feelings of low 
self-esteem, it would appear that his developmental history 
prior to his joining the service also contributed a great 
deal to the onset and maintenance of his difficulties.  More 
currently, it appeared that financial stress had led to an 
increase in low self-esteem, sleeplessness, increased anger 
outbursts, and irritability.  

Since November 1995, the veteran has periodically received 
treatment at the Mental Hygiene Clinic for the same 
complaints discussed above.  Diagnosis has remained dysthymic 
disorder.  There has been no treatment for anemia.

In March 1998, a specialist in hematology examined the 
veteran's claims file, including all laboratory results.  It 
was indicated that splenectomy has not been reported to lead 
to anemia or bleeding diathesis.  The veteran's most recent 
blood counts showed no evidence of anemia.  While it was 
unclear what led to the anemia noted on one evaluation, it 
appeared to be the only one of record that was abnormal.  It 
seemed unlikely that an anemia related to a chronic condition 
like loss of spleen would spontaneously revert.  The veteran 
reported having had significant bleeding in relation to nose 
surgery and reported being told by someone that the 
splenectomy was likely the cause.  He had also undergone 
ophthalmological surgery and endoscopy and biopsy of the 
gastrointestinal tract since the splenectomy, but none of 
those reports mentioned any excessive or unusual bleeding.  
The examiner concluded that it was unlikely that the veteran 
had a significant bleeding diathesis.  The examiner stated 
that it was also unlikely that any of the blood conditions 
mentioned in the Board's Remand (anemia, low blood pressure, 
excess blood loss, mild borderline normocytic and 
normochromic anemia) were related to the veteran's prior 
splenectomy.

The veteran had personal hearings in November 1996 and 
September 1997.  With respect to his psychiatric claim, he 
testified that he became afraid of everything after being 
stabbed during service, and he had nightmares about the 
stabbing.  He did not trust people.  He was also nervous 
around things like knives.  He had not received any treatment 
prior to going to the VA Medical Center.  

With respect to his blood claim, the veteran stated that he 
had tried giving blood but was told that he did not have 
enough iron in his blood.  He stated that this was due to his 
splenectomy because the spleen builds up red blood cells.  He 
stated that he was told after an operation on his nose that 
he had bled a lot during the surgery.  He stated that he 
became aware of his anemia in 1958 when he was told that he 
could not give blood.  He had not received any treatment for 
this condition. 

The nose operation referenced by the veteran was performed at 
Norfolk Reformatory in Norfolk, Massachusetts, in October or 
November 1961.  Upon Remand, attempts were made to obtain 
these records, but the veteran indicated that this facility 
did not have these records.



II. Legal Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

Anemia

The veteran has failed to satisfy the first element of a 
well-grounded claim.  He does not have a current diagnosis of 
anemia.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the U. S. Court of Veterans Appeals (now the U. S. 
Court of Appeals for Veterans Claims) noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim."  The medical 
evidence shows one laboratory blood work-up on which the 
veteran's hematocrit and hemoglobin were slightly low.  On 
the basis of this, the VA examiner in 1995 stated that the 
veteran's hematologic status was normal, with the exception 
of mild borderline normocytic and normochromic anemia.  
However, that assessment of mild borderline anemia was not 
borne out on the laboratory blood work that was ordered by 
that doctor the same day, and there is no indication in that 
examination report that the examiner reviewed that blood 
work.  On remand, however, the chief of hematology and 
oncology reviewed the veteran's entire record, including all 
blood work, and he noted that the veteran had had only one 
isolated instance of an abnormal blood work-up.  Even 
assuming that the one abnormal report did represent a chronic 
anemia, the VA reviewer stated that there was no basis for 
concluding that the veteran's splenectomy could lead to 
anemia or bleeding diathesis. 

The veteran contends that his splenectomy caused anemia 
because the spleen is responsible for red blood cell 
production.  These contentions are not competent evidence 
that there is a connection between the claimed condition and 
his service-connected disorder.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Even if he did have sufficient expertise to 
render such an opinion, without a current diagnosis, his 
claim is not plausible. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Epps v. Gober, 126 F.3d 1464; 
see also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of evidence that might well ground this claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

Psychiatric disorder

A. Well-grounded claim

The medical evidence shows diagnosis of dysthymic disorder.  
The opinion of the VA examiner in 1995 raised the possibility 
that the veteran's service-connected splenectomy contributed 
to one of the symptoms of this disorder, i.e., low self 
esteem.  Assuming the credibility of this evidence, the claim 
must be said to be plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has received extensive VA treatment for his 
dysthymic disorder, and treatment records up to September 
1997 have been obtained.  It is possible that additional VA 
treatment records are available.  It is not necessary, 
however, that the Board remand this claim to obtain 
additional treatment records.  Any additional treatment 
records would do no more than confirm that the veteran 
currently has dysthymic disorder, a fact that is already 
shown by the evidence of record.  The veteran has not stated 
that any treatment records would contain any medical opinions 
as to possible relationships to his splenectomy or 
information regarding new psychiatric disorders.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

B.  Application of the law to the facts

Having determined that the veteran's claim is plausible, the 
Board must assess the probative weight of the evidence, and 
in doing so must analyze the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must also assess the 
credibility and weight to be given to the medical evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The evidence is no longer presumed to be credible once an 
analysis of the claim on the merits is undertaken.

The only opinion rendered in this case was that of the VA 
examiner in 1995.  This opinion is both favorable and 
unfavorable to the veteran's claim.  For the following 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim for secondary service 
connection for a psychiatric disorder because the medical 
evidence reflecting that the veteran's splenectomy did not 
cause or aggravate a psychiatric disorder is more persuasive 
and of greater weight than the medical evidence that is 
favorable to such a connection.  

First, the VA examiner diagnosed the veteran to have 
dysthymic disorder, early onset.  The examiner specifically 
related the veteran's dysthymic disorder to a very negative 
developmental history (pre-service) and stated that it was 
likely the veteran developed low self esteem, irritability, 
and oppositional behavior along with his early developmental 
difficulties, resulting in the possible early onset of 
dysthymic disorder.  The examiner then opined that the 
inservice stabbing and resulting splenectomy "likely 
contributed to" the veteran's low self esteem.  The examiner 
did not state that the splenectomy caused or aggravated the 
dysthymic disorder, only that it likely contributed to low 
self esteem, which is one of the symptoms of dysthymic 
disorder.  See American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(1994).  The examiner further emphasized the importance of 
the developmental history prior to joining the service as 
contributing "a great deal" to the "onset and maintenance 
of his difficulties."

Even with the medical opinion that the stabbing and 
splenectomy likely contributed to low self esteem, that does 
not mean that the veteran's dysthymic disorder is proximately 
due to or the result of his inservice stabbing or 
splenectomy.  The evidence must be at least in equipoise that 
his inservice stabbing and splenectomy actually caused or 
chronically worsened (aggravated) his psychiatric disorder.

The preponderance of the medical evidence is against any 
argument that the stabbing and splenectomy caused the 
veteran's dysthymic disorder.  There is simply no evidence to 
support that contention, other than the veteran's unqualified 
opinion.  The veteran did not have a diagnosis of a chronic 
psychiatric disorder until nearly 40 years after service.  
Although the veteran now claims that he experienced symptoms 
such as increased fear and anger since service, he had, prior 
to filing his claim for compensation, denied a history of 
psychiatric symptoms.  The VA examiner's opinion that the 
stabbing and splenectomy likely contributed to low self 
esteem does not provide any support for the veteran's 
assertion that those events in service caused his dysthymic 
disorder.

Taking the VA examiner's opinion that the veteran's 
psychiatric difficulties originated with his childhood and 
developmental years at face value, that would indicate that 
the veteran had a pre-existing psychiatric disorder.  While 
the Board does not find the examiner's opinion so compelling 
that it amounts to clear and unmistakable evidence that a 
psychiatric disorder existed prior to service as would be 
required to rebut the presumption of soundness (see 38 C.F.R. 
§ 3.304(b)), the Board will consider that opinion as 
sufficient to establish pre-existence for the purpose of 
determining whether the evidence might support a finding that 
a pre-existing disorder was aggravated during service.

A pre-existing injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Therefore, assuming, without deciding, that the 
veteran had a diagnosable dysthymic disorder prior to active 
service, the question must be whether that disorder underwent 
an increase in disability during service.  If it did, it is 
presumed to have been aggravated by service, and clear and 
unmistakable evidence would be required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (1998).  
However, the first hurdle is to show, by evidence that is at 
least in equipoise, that the disorder underwent an increase 
in severity during service.

There is no evidence of increase in severity during service.  
The veteran had no treatment for or diagnosis of a 
psychiatric disorder during service.  On examination for 
self-reported psychiatric symptoms, the examiner found no 
psychiatric pathology and no evidence that the veteran had 
exhibited the behavior he reported.  On his medical history 
prior to separation, the veteran reported no history of 
depression or excessive worry, trouble sleeping, or any 
nervous trouble, and his psychiatric assessment was normal.  
Then, as noted previously, the veteran did not seek 
psychiatric treatment or receive a diagnosis of dysthymic 
disorder until many years post service.  The preponderance of 
the evidence is against any finding that a possibly pre-
existing psychiatric disorder increased in severity during 
service.  As there is no evidence of such increase in 
severity, the presumption of aggravation does not arise.

The Board is cognizant of the fact that the veteran maintains 
that he has a psychiatric disorder as a result of his 
splenectomy.  However, as indicated above, he is not 
competent to render such an opinion. 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's psychiatric disorder was not caused or aggravated 
by his service-connected splenectomy.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder 
as secondary to service-connected residuals of splenectomy, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1998).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the relationship between the veteran's 
splenectomy and his psychiatric disorder.


ORDER

Entitlement to service connection for anemia and dysthymic 
disorder as secondary to service-connected splenectomy, 
residuals of knife wound, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

